
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Dingell submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Secretary of the Navy should name a Littoral Combat Ship the U.S.S. Ypsilanti,
		  in honor of Ypsilanti, Michigan.
	
	
		Whereas the Navy proposes the procurement of 55 Littoral
			 Combats Ships;
		Whereas the Navy has stated it will name Littoral Combats
			 Ships for small towns and communities and mid-size cities;
		Whereas the City of Ypsilanti and Ypsilanti Township,
			 Michigan, with a combined population of 74,439, is a small city that satisfies
			 the criteria for naming Littoral Combats Ships;
		Whereas Ypsilanti, Michigan, is named in honor of General
			 Demetrius Ypsilanti, who is considered a Greek war hero for his contributions
			 to achieving Greece’s independence in 1829;
		Whereas in 1829, the Michigan settlement of Woodruff’s
			 Grove combined land acquired by three prominent settlers and changed its name
			 to the City of Ypsilanti;
		Whereas Ypsilanti is located in the county that hosts the
			 only Naval Reserve Officer Training Corps unit in Michigan;
		Whereas the NROTC unit prepares students from Eastern
			 Michigan University, located in Ypsilanti, for service as officers in both the
			 United States Navy and the United States Marine Corps; and
		Whereas the Littoral Combats Ships are designed to operate
			 in littoral, or close-to-shore environments, and a Navy vessel the bearing the
			 name U.S.S. Ypsilanti would help convey the American ideals of freedom and
			 democracy to nations struggling to achieve democracy: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 the Secretary of the Navy should name a Littoral Combat Ship in honor of
			 Ypsilanti, Michigan.
		
